DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Nagle on 02/07/2022.

The application has been amended as follows: 

Amendments to the Claims: 

	1-20.	(Cancelled)

	21.	(Currently Amended) A portable computer system comprising: 
	a display portion comprising:

		a display within the display housing; 
	a base portion pivotally coupled to the display portion and defining: 
			a first exterior portion; and
			a second exterior portion recessed relative to the first exterior portion and defining a planar top exterior surface extending to a front edge of the base portion and configured to receive thereon a portable electronic device comprising a touchscreen display, the base portion comprising a wireless power transfer system configured to inductively couple with the portable electronic device to receive power from the portable electronic device through the planar top exterior surface of the base portion and to transmit power to the portable electronic device through the planar top exterior surface of the base portion; and
	a keyboard configured to be removably coupled to the planar top exterior surface and comprising:
		a magnetic alignment component configured to magnetically retain the keyboard to the planar top exterior surface of the base portion; 
		a key;
		a sensing system configured to detect an actuation of the key; and
		a first wireless communication system configured to transmit, to a second wireless communication system of the portable computer system, an input signal corresponding to [[an]] the actuation of the key.  

	22.	(Cancelled)  

	23. 	(Currently Amended)  The portable computer system of claim 21 key 
	 
	24.	(Previously Presented) The portable computer system of claim 21, wherein the sensing system comprises a capacitive key make sensor.  

	25.	(Cancelled)  
	
	26.	(Cancelled)  



	28.	(Previously Presented) The portable computer system of claim 21, wherein:
	the sensing system is a first sensing system; and
	the base portion further comprises a second sensing system configured to determine whether the keyboard is coupled to the base portion. 

	29.	(Currently Amended) A portable computer system comprising: 
	a display portion comprising:
		a display housing; and
		a display within the display housing; 
	a base portion pivotally coupled to the display portion and configured to removably couple to a portable electronic device comprising a touchscreen display, the base portion defining: 
			a first exterior portion; 
			a second exterior portion recessed relative to the first exterior portion and defining a planar top exterior surface, the base portion comprising a wireless charging system configured to wirelessly receive power from the portable electronic device and transmit power to 
	an input device configured to be removably coupled to the planar top exterior surface of the base portion and configured to receive inputs from a user, the input device comprising a wireless communication system configured to wirelessly transmit, to the portable computer system, input signals corresponding to received inputs; and
	a sensing system configured to determine whether the input device is removably coupled to the planar top exterior surface of the base portion.

	30.	(Previously Presented) The portable computer system of claim 29, wherein:
	the base portion comprises a first portion of an alignment system configured to retain the input device to the base portion; and
	the input device comprises a second portion of the alignment system. 



	32.	(Cancelled)  

	33.	(Previously Presented) The portable computer system of claim 29, wherein the input device is configured to begin responding to the input signals upon detecting that the input device has been removably coupled to the planar top exterior surface of the base portion. 

	34.	(Previously Presented) The portable computer system of claim 29, wherein the input signals are configured to navigate a user interface displayed on the display portion.

	35.	(Currently Amended) A 
	a display portion comprising:
		a display housing; and
		a display within the display housing; 
	a base portion pivotally coupled to the display portion along a rear edge of the base portion and comprising a wireless power transfer system, the base portion defining:
		a first exterior portion; and
		a second exterior portion recessed relative to the first exterior portion and defining a planar exterior surface; [[and]]	
	a keyboard configured to be removably coupled to the planar exterior surface of the base portion; and
	a portable electronic device configured to be removably coupled to at least one of the first exterior portion or the second exterior portion of the base portion and configured to inductively couple to the wireless power transfer system of the base portion to receive power from the wireless power transfer system through the at least one of the first exterior portion or the second exterior portion of the base portion and transmit power to the wireless power transfer system through the at least one of the first exterior portion or the second exterior portion of the base portion 

	36.	(Currently Amended) The 


	the coupling system comprises: 
		a plurality of magnets in the base portion; and
		a plurality of magnetic elements in the keyboard; and
	the plurality of magnets and the plurality of magnetic elements are configured to align the keyboard relative to the base portion. 

	38.	(Currently Amended) The 
	the keyboard comprises a movable keycap; and
	the base portion comprises a sensing system configured to detect movement of the movable keycap. 
 
	39.	(Currently Amended) The 
	a plurality of keys; and
	a polymer sheet covering the plurality of keys. 
 
	40.	(Currently Amended) The 
	a key; 
	a key make sensor configured to detect an actuation of the key; and
	a first wireless communication system configured to transmit, to a second wireless communication system of the base portion 
	
	41.	(Previously Presented) The portable computer system of claim 21, wherein the keyboard is positionable at multiple locations on the planar top exterior surface. 

	42.	(Previously Presented) The portable computer system of claim 21, wherein the portable computer system is configured to wirelessly determine information from the keyboard when the keyboard is removably coupled to the planar top exterior surface.

	43.	(Previously Presented) The portable computer system of claim 21, wherein a top surface of the key is flush with or below the first exterior portion of the base portion. 

	44.	(Previously Presented) The portable computer system of claim 21, wherein the portable electronic device is a mobile phone.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687